         Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                                           PageID.113            Page 1 of 33

                                                          Original - Court                                                 3rd copy - Petitioner (pink)H
                                                          1st copy - Judge/Assignment clerk (green)                        4th copy - Return (yellow)
   Approved, SCAO                                         2nd copy - Respondent (blue)

      STATE OF MICHIGAN                                                                                          CASE NO.
 31ST        JUDICIAL CIRCUIT
                                                                  MOTIONTO
                                                        MODIFY, EXTEND, OR TERMINATE
                                                                                                             @
 ST. CLAIR           COUNTY                             PERSONAL PROTECTION ORDER                            1-11-o<ft.,3
 Court address                                                                                                                           Court telephone no.
  201 MCMORRAN BLVD. PORT HURON, Ml 48060                                                                                  (810) 985-2090
                                                                  Age               Respondent's name, address. and telephone no.                  Age

                                                                                      / ~v~ ~ L✓-µ~t::::_€
                                                                                v


                                                                          IMOTION I
                                                       a personal protection order was entered by this court.

@ 2.~a. I am the respondent. I ask the court to conduct a hearing to                     D modify ~tenninate                            the order.
         D b. I am the petitioner.      I ask the court to conduct a hearing to modify the order.
         D c. I am the petitioner.      I ask the court to    D extend D tenninate the order.
         Explain why you want the order modified, extended. or terminated. If box a. is checked, the respondent must show good cause if the order was issued
         after a full hearing or if more than 14 days have passed since the order was issued ex parte (without a hearing).




@0       3. I have a next friend motioning for me. I certify that the next friend is not disqualified by statute and is an adult.



                                                                                                                               (/)
                                                                                                                                    I     ..a     '-
                                                                                                                                                  )>
                                                                                                                                          ::it:
                                                                                                                               C,         :i:,.
                                                                                                                           c, r           :::o    -:--rr1
                                                                                                                         -or>                     :- o
                                                                                                                         -o rn;;::,       c..,    o    r,·1
                                                                                                                         O~c,                     [Tl<
    Complete this Notice of Hearing only
    if you checked box 2.a. or 2.b. above.                         NOTICE OF HEARING                                      ..,.,0          ~       gsi'7
                                                                                                       -    --<CJ               C
                                                                                                                                ...,_
@ : ou ~re notified that a hearing has been scheduled to modify, extend, orterminate the personal p~eci!sn o~r issued
    in   this case.                                                                                                                        e:,


    Judge:
                          {_ .c,__,_,e
    Date:

    Time:                  /0;        &:;, /9-, /11.
                  ~
    Location: _ _ __ _o
                      __/YJ      __o_______
                         _ _ _~_d---O

    If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to
    help you fully participate in court proceedings, please contact the court immediately to make arrangements.

    The court can modify, extend, or terminate the order even if you do not attend the hearing. It is important for you to attend.



@0   ,f.lr3 0                   /'z
  cc 379 (3/12) MOTION TO MODIFY, EXTEND, OR TERMINATE PERSONAL PROTECTION ORDER
                                                                                :t::mm~                         MCL 600.2950, MCL 600.2950a, MCR 3.707
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                 PageID.114       Page 2 of 33




                                       STATE OF MICHIGAN

                     IN THE CIRCUIT COURT FOR THE COUNTY OF ST. CLAIR

                                         FAMILY DIVISION

 TINA TROY

 Petitioner,

 V




                                                             Case No. L 19-0463-PH

                                                             Hon. Cynthia Lane

 KEVIN JAMES LINDKE

 Respondent.



 Tina Troy                                                    Kevin Lindke



                                                                                                     ,.__,
                                                                                                     c:::)

                                                                                                     \,.Q     c......
                                                                                                    ::.::     )>
                                                                                                             -< :::v
                                                                                      --.
                                                                                              :
                                                                                              .r>
                                                                                                    :::0
                                                                                                             :r.:n
                                                                                                             ; ... C-)
                          RESPONDENT'S MOTION TO TERMINATE PPO                        -:J!'Tl;ij
                                                                                      0  ::0 ...    c...:>   C; r-:,
                                                                                            -···n            r -- --
         NOW COMES Respondent, KEVIN JAMES LINDKE, in support of his motion sta(e~~s ::..:
                                                                                              ~:
                                                                                                    -0

                                                                                                    N
                                                                                                             g
                                                                                                             -
                                                                                                               18
                                                                                                               ....
 follows:                                                                                     -{             r,
                                                                                              -<    c..n     :::u
                                                                                                    O')

         1.    The Personal Protection Order was entered "Ex Parte" on March 4, 2019.

         2.     Petitioner in this instant case is Tina Troy. Ms. Troy is the maternal great-aunt of
 Respondent's minor daughter, O                       Respondent is embroiled in a very
 contentious and ongoing custody case with Petitioner's niece, Ami Moeller.

         3.     Respondent firmly asserts to this Honorable Court that any and all
 communications attributed to Respondent in this instant case are all protected first
 amendment activities.
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                   PageID.115      Page 3 of 33




       4.      FURTHERMORE, Respondent relies upon the recent Michigan Court of Appeals
published ruling in McGuire v. Zeran and its application in this instant case.      EXHIBIT A

       5.      Petitioner's claims that Respondent is "attacking" and "targeting" Petitioner on
social media is completely baseless and wholly without merit. Respondent leaves Petitioner to
her strictest proofs.

       6.      By Petitioner's own admission in her application for a PPO in th is instant case,
Petitioner disclosed numerous times that she herself initiated contact between the parties.

       7.      Petitioner also failed to disclose in her petition for a PPO in this instant case that
Petitioner herself was posting untrue and defamatory statements in reference to Respondent
prior to Respondent ever referencing Petitioner on Facebook.          EXHIBIT B

        8.     Any and all communications Respondent sent to Petitioner through private
messages were immediately preceded by Petitioner herself publicly referencing Respondent on
public Facebook groups. Petitioner's public comments referencing Respondent were all untrue,
defamatory, and libelous in nature.

        9.      Petitioner's claims that Respondent authored any posts on the "Justice For
Oaklei" Facebook page are completely baseless and wholly without merit. Respondent leaves
Petitioner to her strictest proofs.

        10.     Respondent will produce numerous witnesses who will all testify under oath that
they themselves are the authors of any and all public posts attributed to the "Justice For
O      " Facebook group.

       11.    Amazingly, Petitioner herself has continued to interact on the "Justice For
Oaklei" page after being granted a PPO in this instant case.     EXHIBIT C

        12.     Respondent is also in possession of a private message sent from Petitioner to
 Respondent in which Petitioner herself mocks Respondent about "rotting in jail". This
 communication was sent after Petitioner was granted a PPO against Respondent.           EXHIBIT D

        13.     Petitioner has also been sending defamatory and untrue information in private
 messages to members of the "Justice For O        i" Facebook page. These communications
 directly reference Respondent. These messages were sent after Petitioner was granted a PPO
 against Respondent.         EXHIBIT E

        14.     Respondent states to this Honorable Court that the hand written addition on line
 #13 by this Court in its Order that Respondent is prohibited from "posting comments about
 Petitioner on social media" is a clear violation of Respondent's First Amendment rights.
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                PageID.116      Page 4 of 33




       15.     Interestingly, this Court DENIED a PPO request submitted by Respondent just
weeks prior to GRANTING the PPO request in this instant case.      EXHIBIT F

       16.     It is quite obvious that Petitioner is attempting to manipulate this Honorable
Court with false statements, inaccurate information, and the non-disclosure of Petitioner's own
stalking behaviors and continued harassment of Respondent.

       WHEREFORE, Respondent respectfully requests this Honorable Court dismiss with
extreme prejudice the PPO in this instant case, as well as hold Petitioner in contempt of court
under MCLA 600.2950(24} and 600.29S0(a}(21}.




                                                                   RESPECTFULLY,


                                                                  ~cf~
       DATED.JD$                                                    KEVIN LINDKE
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19               PageID.117      Page 5 of 33




                           STATE OF MICHIGAN

                            COURT OF APPEALS


TM,                                                               FOR PUBLICATION
                                                                  October 23, 2018
                Petitioner-Appellee,                              9:10 a.m.

V                                                                 No. 329190
                                                                  St. Clair Circuit Court
MZ,                                                               LC No. 15-001798-PH

                Respondent-Appellant.



                                        ON REMAND


Before: RIORDAN, P.J., and FORT Hooo and SERVITTO, JJ.

RIORDAN, P.J.

        This case returns to us on remand from our Supreme Court. When we originally heard
this case, we dismissed the appeal for mootness. McGuire v Zoran, unpublished per curiam
opinion of the Court of Appeals, issued January 19, 2017 (Docket No. 329190). The Court
reversed, reasoning that "the mere fact that the instant [personal protection order] PPO expired
during the pendency of this appeal does not render this appeal moot," and remanded the case to
us "for consideration on the merits." TM v MZ, 501 Mich 312, 320; 916 NW2d 473 (2018).
Because the amended PPO was issued based on respondent's constitutionally protected speech
and amounted to an unconstitutional prior restraint on his speech, we reverse the trial court.

                   · 1. BACKGROUND FACTS & PROCEDURAL HISTORY

        Petitioner TM and respondent MZ are neighbors in Cottrellville Township, Michigan.
Respondent is a former trustee of Cottrellville Township and petitioner also has had some
involvement in local politics, presently as a member of the Township Parks and Recreation
Board. She also has participated in successful recalls of respondent and the supervisor of
Cottrellville Township.

        Petitioner and respondent have an acrimonious past which includes respondent's mother
(with whom he lived) obtaining a PPO against petitioner's husband after he allegedly assaulted
her. The impetuses for this appeal are highly inflammatory and negative comments respondent
posted about petitioner and her family online. Respondent had posted negative comments about
petitioner on Facebook, and through private messages, as far back as 2014, but when the nature

                                              -1 -
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                 PageID.118      Page 6 of 33




of these postings, in petitioner's words, "escalated[,]" she petitioned the trial court on July 20,
2015 for a PPO. In an attachment to the petition, petitioner identified eight dates on which
respondent allegedly made derogatory comments about her and her family by way of posts on his
own Facebook page, on public Facebook pages, or in private messages to undisclosed recipients.
Specifically, the attachment stated:

       Below are some of the instances where [respondent] used the internet or a
       computer or other electronic medium to post both public and private messages for
       the purpose of terrorizing, frightening, intimidating, threatening, or harassing me.

       July 6, 2015

       [Respondent] made several comments on a post in the St. Clair County, Michigan
       page on Facebook, including but not limited to; calling me a criminal, accusing
       me of hiding criminals, having illegal trailers on my property, posting pictures of
       my yard, (stating] that I meet the requirements of "hurting someone" and that I'm
       a criminal.

       July 6, 2015

        [Respondent] sent a private Facebook message to multiple people, with regards to
        the above mentioned comments made on the St. Clair County, Michigan page,
        saying that I am criminal, I hide criminals, and saying things about the death of
        my son, which were not only derogatory and disgusting, but were compl~te lies,
        and how it was because of my parenting. These comments were in addition to
        other things.

        May 4, 2015

        [Respondent] posted on his Facebook page a picture of a car and a letter with a
        heading of "Attempted abduction in St. Clair Count [sic], Please share this Info!"
        Respondent then commented on the post that if there were any questions about the
        vehicle to join the St. Clair County, Michigan Facebook group.

        [Respondent] also commented on this post that the driver of the vehicle "was
        involved in a form of attempted abduction of a child" and further down
        [respondent] commented "I actually saw a similar vehicle at [TM's address],
        where it was there only a couple of minutes." This is my address.

        [Respondent] also made a comment on the post about the car on the St. Clair
        County, Michigan Facebook page wherein he stated "a vehicle just like that was
        at [petitioner's address] today . . . It watched my home, and then pulled into
        [petitioners's address]- an address notorious for everything from crime to severe
        ordinance violations that never go away. It was only there for a few minutes."

        April22,2015



                                                 -2-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19               PageID.119      Page 7 of 33




       [Respondent] made a comment on a post about a stolen bbq to "Go look at
       [petitioner's address]. . . It is a virtual junk yard of items picked up from the
       garbage of other[s]".

       September 7, 2014

       [Respondent] commented on a post in the St. Clair County, Michigan Facebook
       page about motorcycles stolen out of Auburn Hills, ". . . my neighbor is at
       [petitioner's address]... I saw them burning parts and burying them illegally in
       the ground before. I will be on the lookout for you."

       August 10, 2014

       [Respondent] wrote a post on the Facebook Cottrellville Township, Michigan
       page that included stating we had a "junkyard" and "two illegal commercial
       trailers".

       [Respondent] then made a comment on his post stating ". . . Bob confirmed there
       is [sic] severe blight and health violations at [petitioner's address]. .."

       Respondent later puts a comment on his post with a Court Case [identification]
       number to look me up in the court docket.

       Respondent later comments on his post that I was taken to court and at one time
       had 12 vehicles in my front yard.

       June 2, 2014

       [Respondent] commented on a post on the St. Clair County, Michigan Facebook
       page saying that my yard is used as an "illegal junkyard" and posts the link to a
       video.

       July 24, 2014

       [Respondent] sent a message to a private citizen making derogatory comments
       including that ''that family is into drugs."

        Further, in a Facebook message to an undisclosed recipient on July 6, 2015, respondent
shared his comments and opinions on petitioner's parenting abilities, specifically accusing
petitioner of allowing her children to partake of illegal drugs, and also discussed the alleged
circumstances of her son's death.

        On July 28, 2015, the trial court granted petitioner's petition and entered a PPO against
respondent. The PPO prohibited respondent from "stalking as defined under MCL 750.41 lh and
MCL 750.411 i," and prohibited him from "posting a message through the use of any medium of
communication, including the Internet or a computer or any electronic medium, pursuant to
MCL 750.411s[.]" On August 3, 2015, respondent moved to terminate the PPO, arguing that
petitioner merely was annoyed with his comments and that because there were no allegations of

                                              -3-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                    PageID.120       Page 8 of 33




  actual, threatened, or attempted violence, her proper remedy was a lawsuit for defamation. At
  the August 20, 2015 hearing on respondent's motion, the trial court placed both parties under
  oath. Petitioner stated that, other than being his neighbor, she had no relationship with
  respondent, and she noted that in the online postings respondent said he was using binoculars to
  see what was going on in her yard, as well as taking pictures of her and her property, which
  made her fearful "as to why he's doing this[.]" Petitioner stated that she found respondent's
  conduct harassing and she just wanted him to leave her and her family alone. Noting that
  respondent's comments were personal attacks against her and her family, petitioner stated that
' respondent's actions put her "in fear of what [respondent] is going to do next[ ]" because of the
  escalation of the nature of the postings. Petitioner noted that respondent owned a firearm, and
  that she was in fear for her children and her grandchild.

          Respondent's counsel argued that respondent's conduct consisted only of speech, "not
  actions, not threats, not anything." Respondent's counsel reiterated that petitioner's remedy was
  a defamation claim, not a PPO, and that the court-imposed prohibitions related to stalking were
  inappropriate. According to respondent's counsel, the PPO was a restraint on respondent's
  speech that impermissibly infringed on his First Amendment rights. While respondent's counsel
  characterized petitioner as actively involved in local politics, petitioner testified that she did not
  file the petition to recall respondent as a township trustee, but that she did participate in
  circulating the recall petition. After hearing oral argument, the trial court modified the PPO so
  that respondent only was prohibited from posting messages "pursuant to MCL 750.41 l(s)." The
  trial court subsequently entered (1) an order granting in part the motion to modify the PPO, (2) as
  well as the amended PPO. The amended PPO provides that respondent is prohibited from
  "posting a message through the use of any medium of communication, including the Internet or a
  computer or any electronic medium, pursuant to MCL 750.41 ls," and that the order remained in
  effect until January 28, 2016. Where there is no indication that the trial court renewed this
  amended PPO, it expired while the appeal to this Court was pending.

           We do not disagree with the petitioner or the trial court that respondent's statements often
   were inappropriate, at times crude, and even sometimes, with respect to the death of petitioner's
   son, offensive. Inappropriate, crude, and offensive language, however, is not necessarily
   excepted from constitutional protection. Thus, we cannot adopt the trial court's preference to
   treat a PPO, which in this case is a prior restraint on respondent's speech, as a means "to help
  ,supplement the rules that we all live in society by." The First Amendment to the United States
   Constitution demands that we not treat such speech-based injunctions so lightly.

                         II. CONSTITUTIONALLY PROTECTED SPEECH

          Respondent argues that the trial court abused its discretion by issuing the PPO based
  solely on speech that was entitled to constitutional protection. We agree.

                                     A. STANDARD OF REVIEW

         "We review for an abuse of discretion a trial court's determination whether to issue a
  PPO because it is an injunctive order." Hayford v Hayford, 279 Mich App 324, 325; 760 NW2d
  503 (2008). " '[A]n abuse of discretion occurs only when the trial court's decision is outside the
  range of reasonable and principled outcomes.• " Sanders v McLaren-Macomb, 323 Mich App

                                                    -4-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                PageID.121      Page 9 of 33




254, 264; 916 NW2d 305 (2018), quoting Saffian v Simmons, 477 Mich 8, 12; 727 NW2d 132
(2007) (alteration in Sanders). "A trial court ... necessarily abuses its discretion when it makes
an error of law." Kostadinovski v Harrington, 321 Mich App 736, 743; 909 NW2d 907 (2017)
(quotation marks omitted). Constitutional issu~s. as questions of law, are reviewed de novo.
Winkler v Marist Fathers ofDetroit, Inc, 500 Mich 327,333; 901 NW2d 566 (2017). Similarly,
questions of statutory interpretation also are reviewed de ~ovo. Millar v Constr Code Auth, 501
Mich 233,237; 912 NW2d 521 (2018).

                                    B. APPLICABLE LAW

        In this case, petitioner sought a PPO pursuant to MCL 600.2950a, which allows for "an
independent action to obtain . . . a [PPO] to restrain or enjoin an individual from engaging in
conduct that is prohibited under . . , MCL 750.41 lh, 750.441i, and 750.41 ls." MCL
600.2950a(l). In order to warrant a PPO pursuant to MCL 600.2950a, the petition must "allege[]
facts that constitute stalking as defined in section 411h or 41li, or conduct that is prohibited
under section 411s, of the Michigan penal code . . .." MCL 600.2950a(l). "[T]he petitioner
[has] the burden of persuasion in a hearing held on a motion to tenninate or modify an ex parte
PPO." Pickering v Pickering, 253 Mich App 694, 699; 659 NW2d 649 (2002). Thus, petitioner
had to present sufficient evidence of conduct prohibited by MCL 750.41 ls to ''justify
continuation of the PPO." Pickering, 253 Mich App at 699 (quotation marks omitted); MCL
600.2950a(l ).

        Conduct prohibited by MCL 750.411s includes posting "a message through the use of
any medium of communication .. . without the victim's consent, if . .. [t]he person knows or has
reason to know that posting the message could cause 2 or more separate noncontinuous acts of
unconsented contact with the victim," and, by posting the message, the person "intended to cause
conduct that would make the victim feel terrorized, frightened, intimidated, threatened, harassed,
or molested." MCL 750.41 ls(l)(a)-(b). The statute also requires proof that conduct arising from
posting the message would cause a reasonable person, and did cause the victim, to "suffer
emotional distress and to feel terrorized, frightened, intimidated, threatened, harassed, or
molested."     MCL 750.41 ls(l)(c)-(d).        However, MCL 750.41 ls "does not prohibit
constitutionally protected speech or activity." MCL 750.41 ls(6). Therefore, in order to warrant
a PPO pursuant to MCL 600.2950a(l), the trial court had to find that respondent's postings-his
speech-were not constitutionally protected. MCL 750.41 ls(6).

       The First Amendment, applicable to the states through the Fourteenth Amendment,
provides that "Congress shall make no law . . . abridging the freedom of speech." Virginia v
Black, 538 US 343, 358; 123 S Ct 1536; 155 L Ed 2d 535 (2003), quoting US Const, Am I. "The
United States Supreme Court has held that the federal constitution protects speech over the
Internet to the same extent as speech over other media." Thomas M Cooley Law Sch, 300 Mich
App 245, 256; 833 NW2d 331 (2013), citing Reno v American Civil Liberties Union, 521 US
844, 870; 117 S Ct 2329; 138 L Ed 2d 874 (1997). However, the "right to speak freely is not
absolute." Cooley, 300 Mich App at 256, citing Chaplinsky v New Hampshire, 315 US 568, 571;
62 S Ct 766; 86 L Ed 1031 (1942). For example, "[l]ibelous utterances [are] not . . . within the
area of constitutionally protected speech" and so a state may enact laws punishing them.
Beauharnais v Illinois, 343 US 250, 266; 72 S Ct 725; 96 L Ed 919 (1952).


                                               -5-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                PageID.122       Page 10 of 33




          Prohibitions relating to content, however, are few, due to the First Amendment's
 "bedrock principle" that an idea cannot be prohibited "simply because society finds the idea
 itself offensive or disagreeable." Texas v Johnson, 491 US 397,414; 109 S Ct 2533; 105 L Ed
 2d 342 (1989). "The government may not regulate [speech] based on hostility-or favoritism-
 towards the underlying message expressed." RA V v City ofSaint Paul, Minn, 505 US 377, 386;
 112 S Ct 2538; 120 L Ed 2d 305 (1992). "The First Amendment pennits restrictions upon the
 content of speech in a few limited areas, which are of such slight social value as a step to truth
 that any benefit that may be derived from them is clearly outweighed by the social interest in
 order and morality." Virginia v Black, 538 US 343, 358-359; 123 S Ct 1536; 155 L Ed 2d 535
 (2003) (quotation marks omitted). Thus, the First Amendment does not protect obscenity or
 defamation, within certain limits. R A V, 505 US at 383. "A State may punish those words
 which by their very utterance inflict injury or tend to incite an immediate breach of the peace,"
 including "fighting words," "inciting or producing imminent lawless action," and "true
 threat[s]." Black, 538 US at 359 (quotation marks omitted).

                                          C. ANALYSIS

         The trial court abused its discretion by refusing to tenninate the PPO. Respondent's
 Facebook posts and messages, quite clearly, were not "fighting words," did not "incit[e] or
 produc[e] imminent lawless action," and were not ''true threat[s]." Id. Fighting words include"
 'those personally abusive epithets which, when addressed to the ordinary citizen, are, as a matter
 of common knowledge, inherently likely to provoke violent reaction .. ..' " Id., quoting Cohen
 v California, 403 US 15, 20; 91 S Ct 1780; 29 L Ed 2d 284 (1971 ), There is nothing in the
 record to support, when respondent made any of the foregoing statements, he did so in a situation
 where it was "inherently likely to provoke violent reaction," considering he made the statements
 on the internet, in a public forum, far removed from any potential violence. See id. A ''true
 threat," meanwhile, "encompass[es] those statements where the speaker means to communicate a
 serious expression of an intent to commit an act of unlawful violence to a particular individual or
 group of individuals." Black, 538 US at 359. While respondent's posts were undoubtedly in
 poor taste and offensive, they did not reach the level of intending the commission of an unlawful
 act of violence. See id.

         Further, respondent's statements did not "incit[e] or produc[e] imminent lawless action ..
    " Id. The closest that respondent's speech came to that standard was his assertion that
  someone should "[g]o look at" petitioner's address in search of a stolen grill. That statement was
  not likely to incite illegal activities, because "looking at" an individual's house, yard, or
  property, is not illegal. Had respondent urged the individual to break in petitioner's house or to
  otherwise trespass on her property, there would be a legitimate question regarding whether his
  speech was protected. As the record stands, there was no such suggestion by respondent. Id.

          The trial court noted that respondent's statements regarding petitioner's alleged illegal
  activities, the most serious of which was involvement in a kidnapping, likely would have
  produced unconsented contact from the community. Regardless of the veracity of that assertion
  by the trial court, the United States Supreme Court has detennined in similar cases that
  respondent's speech still was protected. See Orgfor a Better Austin v Keefe, 402 US, 415, 417-
  419; 91 S Ct 1575; 29 L Ed 2d 1 (1971) (holding that First Amendment protection applied to the
  distribution of leaflets even where those leaflets accused an individual of racism, provided

                                                 -6-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                 PageID.123      Page 11 of 33




 personal information about the person including his telephone number, and urged the recipients
 of the leaflets to contact him); see also NAACP v Claiborne Hardware Co, 458 US 886, 909-910;
 102 S Ct 3409; 73 L Ed 2d 1215 (1982) (holding that "[s]peech does not lose its protected
 character," even where the speech involved publicly listing the names of individuals that did not
 participate in a boycott, which undoubtedly was meant to lead to unconsented contact with those
 individuals, so as to "persuade [them] to join the boycott through social pressure and the 'threat'
 of social ostracism."). At its very base, the exception to the First Amendment for incitement of
 imminent lawless action requires that the incitement be for actually illegal actions, not just
 inconvenient or aggravating ones. See id. "There is no categorical 'harassment exception' to the
 First Amendment's free speech clause." Saxe v State College Area Sch Dist, 240 F3d 200, 204
 (CA 3, 2001) (opinion by ALITO, J.). Here, the record does not support that respondent's
 statements were intended to incite imminent lawless action. Keefe, 402 US at 417-419.

         Considering that these exceptions to constitutionally protected speech do not apply in the
 instant case, the only remaining prohibiting category that might be applicable is that the speech
 was defamatory. Defamatory speech is not protected by the United States Constitution. See
 Beauharnais, 343 US at 266. "A defamatory communication is one that tends to hann the
 reputation of a person so as to lower him in the estimation of the community or deter others from
 associating or dealing with him." Lawrence v Burdi, 314 Mich App 203, 214; 886 NW2d 748
 (2016) (quotation marks omitted). A defamatory statement, by its very definition, is one that is
 false. Edwards v Detroit News, Inc, 322 Mich App 1, 12; 910 NW2d 394 (2017). "To be
 considered defamatory, statements must assert facts that are 'provable as false.' " Ghanam v
 Does, 303 Mich App 522, 545; 845 NW2d 128 (2014), quoting Milkovich v Lorain Journal Co,
 497 US 1, 19; 110 S Ct 2695; 111 L Ed 2d 1 (1990). Generally, "[a]ccusations of criminal
 activity are considered 'defamation per se' under the law and so do not require proof of damage
 to the plaintiff's reputation." Ghanam, 303 Mich App at 545.

         As an initial step, a trial court must detennine whether respondent's statements were
 "provable as false" and thus capable of defamatory meaning, Milkovich, 497 US at 19, because
 '·[w]hether a statement is actually capable of defamatory meaning is a preliminary question of
 law for the court to decide." Sarkar v Doe, 318 Mich App 156, 179; 897 NW2d 207 (2016)
 (quotation marks omitted). 1 However, while determining whether a statement is capable of
 defamatory meaning is a question of law for courts to decide, whether the statements actually
 were false and defamatory is not. See id.; see also Masson v New Yorker Magazine, Inc, 501 US
 496,521; 111 S Ct 2419; 115 L Ed 2d 447 (1991) (holding that falsity is a question of fact for a
 factfinder to determine where differing evidence is presented).



 1
   Although ultimately irrelevant, considering that respondent also specifically accused petitioner
 and her family of committing a crime, which was provable as false, we question whether
 respondent's statements regarding petitioner's parenting was capable of defamatory meaning.
 See Ireland v Edwards, 230 Mich App 607, 619; 584 NW2d 632 (1998) ("The question whether
 someone is a 'fit mother,' like the question whether someone is abysmally ignorant, is
 necessarily subjective. Thus, defendant's statements regarding plaintiff's fitness as a mother are
 not actionable.").


                                                 -7-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                 PageID.124       Page 12 of 33




         Here, the trial court never made a determination whether the accusations made by
 respondent were false. When respondent stated that he could offer proof that his statements were
 true, the trial court refused to consider the evidence or to hold an evidentiary hearing. The trial
 court reasoned that an inquiry regarding falsity was unnecessary because, in the court's own
 words, "I don't believe because of [petitioner's] status that truth is an absolute defense to this,
 and so I'm going to deny your request for an evidentiary hearing because I don' t think there' s
 any need to do that." The trial court also stated, when discussing respondent's accusation that
 petitioner had assisted in a kidnapping, ..whether or not that actually happened, I don't think
 that's the standard."

        The trial court was incorrect. "Truth is an absolute defense to a defamation claim."
 Wilson v Sparrow Health Sys, 290 Mich App 149, 155; 799 NW2d 224 (2010). The rule applies
 even where the person who allegedly has been defamed is a private citizen and the alleged
 defamer is not a member of the media. Hawkins v Mercy Health Servs, Inc, 230 Mich App 315,
 333; 583 NW2d 725 (1998). Thus, in order for respondent's statements to have been considered
 defamatory they must have been determined to be false, and the trial court, determining that such
 an inquiry was unnecessary, refused to accept evidence on the issue or to even make the
 determination. Consequently, we have not been provided with a record that would allow for us
 to make a determination whether respondent's statements were defamatory.2 See id.

         In sum, the trial court entered the PPO pursuant to MCL 600.2950a, finding a violation of
 MCL 750.41 ls. The trial court determined that respondent had violated MCL 750.411s by
 posting certain messages on Facebook. Pursuant to MCL 750.41 ls(6), however, the statute
 "does not prohibit constitutionally protected speech or activity.,, Speech over the internet is
 entitled to First Amendment protection in the same manner as traditional speech. Cooley, 300
 Mich App at 256, citing Reno, 521 US at 870. Constitutionally protected speech includes all
 speech, but for that speech that falls into certain categories, including defamation, fighting
 words, inciting imminent lawless action, and true threats. Black, 538 US at 359; Beauharnais,
 343 US at 266. Respondent's speech did not amount to fighting words, inciting lawless action,
 or true threats. Black, 538 US at 359; Beauharnais, 343 US at 266. It was not enough to show
 that respondent's words amounted to harassment or obnoxiousness. Saxe, 240 F3d at 204.
 Therefore, the only possible category remaining to the trial court that would not be considered



 2
    Because the trial court failed to make the inquiry into falsity, the PPO must be vacated.
 Therefore, it would be unnecessary to consider whether, pursuant to Const 1963, art 1, § 19, the
 trial court is permitted to make such a detennination. That constitutional provision provides that
 "[i]n all prosecutions for libels the truth may be given in evidence to the jury ... ." Id. This
 Court and the Michigan Supreme Court previously have indicated that Const 1963, art 1, § 19,
 could apply in civil cases. See Howe v Detroit Free Press, Inc, 440 Mich 203, 225; 487 NW2d
 374 (1992) (holding that the defendant's "constitutional right is implicated" in the civil case for
 libel); see also Royal Palace Homes v Channel 7 of Detroit, Inc, 197 Mich App 48, 56; 495
 NW2d 392 (1992) (citing Const 1963, art 1, § 9, for the "basic principle of libel law that trust is a
 defense to an action for defamation."). Whether the constitutional provision at issue would apply
 in a PPO case is a detennination for another day.


                                                  -8-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                  PageID.125      Page 13 of 33




 constitutionally protected speech was defamation. Beauharnais, 343 US at 266. The trial
 court's failure to assess whether respondent's statements were true or false, or to accept evidence
 on the issue, renders review of that issue impossible. Thus, respondent cannot be said to have
 defamed petitioner, nor is there anything in the record to support a finding that MCL 750.41 ls
 was violated. MCL 750.41 ls(6). Absent a violation of MCL 750.41 ls, there were no grounds
 on which to enter the PPO. MCL 600.2950a. Consequently, the trial court's decision to the
 contrary was an error of law, and therefore, an abuse of discretion. See Kostadinovski, 321 Mich
 App at 743.

          Because we conclude "that the trial court should never have issued the PPO, respondent
 [is] entitled to have LEINC3l reflect that fact." TM, 501 Mich at 319.

                               III. PRIOR RESTRAINT ON SPEECH

        Respondent also argues that the trial court abused its discretion by issuing the PPO that
 was an unconstitutional prior restraint on his speech. We agree.

                          A. STANDARD OF REVIEW & APPLICABLE LAW

         Constitutional issues, as questions of law, are reviewed de novo. Winkler, 500 Mich at
 333. "We review for an abuse of discretion a trial court's detennination whether to issue a PPO
 because it is an injunctive order." Hayford, 279 Mich App at 325. "The term 'prior restraint' is
 used to describe administrative and judicial orders forbidding certain communications when
 issued in advance of the time that such communications are to occur. Temporary restraining
 orders and permanent injunctions-i. e., court orders that actually forbid speech activities-are
 classic examples of prior restraints." Alexander v United States, 509 US 544, 550; 113 S Ct
 2766; 125 L Ed 2d 441 (1993) (quotation marks and citation omitted). Such restrictions are
 distinguishable from punishment arising from past speech that has been adjudicated as criminal.
 Id. at 550-551. Because injunctions "carry greater risks of censorship and discriminatory
 application than do general ordinances," they "require a somewhat more stringent application of
 general First Amendment principles.'' Madsen v Women's Health Center, Inc, 512 US 753, 764-
 765; 114 S Ct 2516; 129 L Ed 2d 593 (1994). Any prior restraint of expression bears "a heavy
 presumption against its constitutional validity." Bantam Books, Inc v Sullivan, 372 US 58, 70;
 83 S Ct 631; 9 L Ed 2d 584 (1963).

                                           B. ANALYSIS

         The PPO in this case was an unconstitutional prior restraint on respondent's freedom of
 speech. Whether and under what circumstances a court in Michigan is permitted to enjoin
 defamation has not been considered by this Court in a published decision since 1966, in
 McFadden v Detroit Bar Ass'n, 4 Mich App 554; 145 NW2d 285 (1966).4 In that case, a panel
 of this Court held that "it is a familiar and well settled rule of American jurisprudence that equity

 3
     LEIN stands for the law enforcement information network.
 4
     This case is not binding because it was decided before November 1, 1990. MCR 7.215(J)(l).
                     ..                                                                  "·




                                                 -9-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                PageID.126        Page 14 of 33




 will not enjoin a defamation, absent a showing of economic injury ... ." Id. at 558. The
 McFadden Court provided that the primary reason for refusing to do so was "an abhorrence of
 previous restraints on freedom of speech," but acknowledged other reasons, including that there
 is "an adequate remedy at law, i.e., an action for damages, and that the defendant in a defamation
 action has the right to a jury trial which would be precluded by granting of an injunction." Id.

         Contrary to McFadden, there is a modem trend toward allowing injunctions of
 defamatory speech. That modem trend, though, first requires a determination by a factfinder that
 the statements were definitively false, and then specifically limits any injunction to the
 adjudicated speech. 5 As discussed, supra, the trial court failed to make such a determination in
 this case. Therefore, regardless of whether the modem trend or the rule announced in
 McFadden, 4 Mich App at 558, is adopted, the issuance of the PPO here, because of the trial
 court's failure to determine that the speech actually was false, fails to overcome the "heavy
 presumption against its constitutional validity." Bantam Books, 372 US at 70.

         In sum, because the trial court never determined what statements by respondent, if any,
 actually were false, there simply were no constitutionally permissible grounds, even considering
 the modem trend, on which to issue the PPO. See Bantam Books, 372 US at 70.

                                       IV. CONCLUSION

        We reverse and remand with instruction that the "PPO should be updated in LEIN as
 rescinded." TM, 501 Mich at 320. We do not retain jurisdiction.



                                                             /s/ Michael J. Riordan
                                                             /s/ Karen M. Fort Hood
                                                             /s/ Deborah A. Servitto




 5
   Numerous courts, both federal and state, have held that a trial court may enjoin a defendant
 from making defamatory speech, after there has been a determination that the speech was, in
 fact, false. See Hill v Petrotech Resources Corp, 325 SW3d 302 (Ky, 201 O); San Antonio
 Community Hosp v Southern California Dist Council ofCarpenters, 125 F3d 1230, 1239 (CA 9,
 1997); Lothschuetz v Carpenter, 898 F2d 1200, 1208-1209 (CA 6, 1990) (WELLFORD, J .,
 concurring and dissenting; HULL, J., concurring and dissenting); Balboa Island Village Inn v
 Lemen, 40 Cal 4th 1141, 1155-1156; 156 P2d 339 (2007); Retail Credit Co v Russell, 234 Ga
 765, 777-779; 218 SE2d 54 (1975); Advanced Training Sys, Inc v Caswell Equip Co, Inc, 352
 NW2d 1, 11 (Minn, 1984); Sid Dillon Chevrolet-Oldsmobile-Pontiac, Inc v Sullivan, 251 Neb
 722, 732; 559 NW2d 740 (1997); Organovo Holdings, Inc v Dimitrov, 162 A3d 102 (Del Ch,
 2017); cf. Kinney v Barnes, 443 SW3d 87 (Tex, 2014).


                                                -10-
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.127   Page 15 of 33




                               Tina Troy
               You and Tina aren't connected on Facebook



                                     6:44 PM


                    Go rot in jail   \W
                    You're welcome! · -
                   Sent from w9b


          If you reply, Tina will be able to call you and see
          information like your Active Status and when you've
          read messages.


                           I DON'T WANT TO HEAR FROM TINA
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                                                          PageID.128                       Page 16 of 33




f"'lpep
U     .l ~
         ...,j
                                 t O~
                                    '"'' LJ ..._,
                                 l '-'
                                            OS.,l, ·'[ (\ -• i=:i·'t- ·.1·1·"ifQ
                                                       V 'hJ . . ,          l.
                                                                                   ;;- L'i"'; l I'['
                                                                                   ,j U ,_, -.. l
                                                                                                       ,,;v·:~(
                                                                                                        ,
                                                                                                                 ... 1S :(Y j I:;·'::>
                                                                                                            J J .J          1
                                                                                                                              ~J ,._ ~,.._.., . . '! (1• ·\
                                                                                                                                       .._~C : ~ •. ~,

you. -J hey w on'·t knov yo u've seen it L1r!t iJ y ">L1 i" :~f:ly.
                                                                  1/                                                                    1




                                         Tina Troy
                                         Go rot in jail                  ~           You're welcome!



!,\-,,. .,..·~··u. ·.u1! )               Dino Hines
 ..
 ._ r..
           ~
     !,,"- ·. ~
     ·-~--7~~,
               . . . :~
                  . ..--..
                         -- :-                                                                                           ·;t~ !· .·i   (' •
                                                                                                                                       ·.-!
                                                                                                                                              ( ."
                                                                                                                                              -...;,
                                                                                                                                                       ! ~--~
                                                                                                                                                            •
                                                                                                                                                                _· _ . : •~I • • •




                                         Facebook User



           ➔                             See all
                 Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.129   Page 17 of 33




                       Chats                                                          m               I

        Q           Search



        +
'·1 .• , u r   :·)·tor,,             Kyle                   Stacey                     Stephy



                             New Message Requests
       •                     From Tina Troy
                                                                                                          '
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.130   Page 18 of 33




                     Ami Renee ·-·
                     Anthony Woodward the man
                     who is recording is Kevin
                     Lindke. He has a record a
                     mile long- assault, domestic
                     violence, resisting arrest,
                     assault on a police officer,
                     the list goes on. It is all
                     public record (link below).
                     This bailiff was right to have
                     protection ready. The guy
                     says he is shaking but the
                     camera sure seems still to
                     me? Looks like this bailiff is
                     doing exactly what he was
                     trained to do in this
                     situation.
                     http:// vv \f'.J vv.st c Iai rco LIn t y. or D      •J •   ~
                                                                        l .. • .
                     /DCS/ sea rch. asp ><

                                     ST CLI-\ IRCO U~--1 TY. 0 RG

                                     St. Clair County, Michigan
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.131   Page 19 of 33



       (-                                                            CD
                                                                           ✓-




                 ...guess noone can be as
                 perfect as u.. ¥ ~




                 Umm, no. 0 does not, nor has
                 she since Ami found out.
                 Whatever...
                 Stop messaging me.
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.132   Page 20 of 33




                                                                            _,,.

                           Ami Renee
                           Kevin Lipa is his Facebok
                           page. Kevin Lindke is his real
                           name. Keith Wesley is another
                           of his Facebook pages (his
                           father's name). I think once a
                           page/group blocks him, he
                           uses another page to ask why
                           or harass the admin of that
                           page. I saw he did it to the
                           Port Huron twp page. He
                           deletes anything that can tell
                           people the truth, so he will
                           probably delete this before
                           anyone can read it. Loi



                ~·         Lori Anthony ~
               '~          That's ok.. I have the
                           screens hots
                                                                       ·1
                                              Heply


                           Scott Russel ~
                           Lori Anthony the guy has a
                           compelling case based on the
                           WW character
                                                                     Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                                                           PageID.133                      Page 21 of 33
,_.,..~..,.1'11.-... ,,.........~,:...;-•v-;
                                  _.....              _ _~ _
                                            .."t,"'.~"-'4,....;'""".:..·";J('Tr r .- ,.a,;\.,, .                      -.   •1~·.:y,-!J',_- • f~ '-'" ,•:~l !lt\~~•• • '·- 'tf'l'~ : • , ' , • • ·_ "'~~~-,;~J,'J,~~':fr•· W,~~f{,;,;-1."'f~
fi.,.<:..~,- -~---. ·-.·:.•.-··1.f···'.·.·... .- ·_ .''. 7.:·;,t                                                      ·.
                                                                                    >•




                                                                                                                           d;: :\~ ;/fP>~::.; · ;·•."}•;<:~it>"\·'~}. · .\;, . ·· \
. - .. ~ , ••   ':";-        •   '    1 ;.:     ,,.;~-,.·~-,.   ~.;••~-

                                                                                                                           , •·••• "",·-.·•!•j''•··"•""--li<,;,;t):.·,"-:1··~-"'••'•:.,•,•; •I l••·i"'~''/;_·"- ' ' •,!''=•··:·::. •.• -~.'


~>~~                                                     ·.· Replies··--·                                                                                .. . .                               .                  '   < '    _. '.
                                                                                                                                                                                                                                                     ·t
                                                                                                                                                                                                            - -
i'.~: :· :-/:: .·.                                            . ,  .                                                                            ;
                                                                                                                                                    II                  •. .
                                                                                                                                                                   , '. .. ,.
                                                                                                                                                                                                                            t   -~


~--
~
       .. · .. ,
 ,,..., . .. . ··••:
     ._._.-;    _..,. ...
                            ;,
                                 •·   -~   ,.                                                                                                  :j             f                         111B



                                                                                                                                                                                                                                                      /'

                                                                          Tina Troy
                                                                          Why are u using a fake name by the
                                                                          way? Oh thats right, u were blocked!
                                                                          ~   u·     ~   "
                                                                                             1"f(
                                                                                             - Iti          ,-":,,.
                                                                                                                                 :-,
                                                                                                                                 -~  ~n
                                                                                                                                 L ~ ·;a.,.~µ u -:,
                                                                                                                                                     ,i,
                                                                                                                                                    .,
                                                                                                                                                                                                                                     ~.
                                                                                                                                                                                                                                      0   •   .,
                                                                                                                                                                                                                                              1:-,




                                                                                                Ami Renee
                                                                                                Tina Troy he was blocked
                                                                                                                                                                                                                                                      '
                                                                                                from the Po Ho page, too?!
                                                                                                     1111      ... . ,



                                                                                                                      J. ; f 9                 • .,
                                                                                                                                            __ f·. ;i,~   o,                    " ·                    r.r. ~f
                                                                                                     rj' 1 •.                            .lj..•    : , "i 'L..,.                Li•'-"'
                                                                                                                                                                                     ' (-lin
                                                                                                                                                                                        ._.,. ll.JII   rj
                                                                                                                                                                                             tJ
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.134   Page 22 of 33



                        Tina                                         0

                  Umm, no. 0 does not, nor has
                  she since Ami found out.
                  Whatever...
                  Stop messaging me.




                  Last warning, do not text or
                  threaten me, again




                                                                         OJ·
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19             PageID.135   Page 23 of 33




                          Tina Troy
                          Hes posting lies about his ex
                          and their daughter that he
                          hasnt had custody of in
                          almost 2 years.
                           •··
                            :J




                          Scott Russel               ~
                          Why did he lose ~ustody?
                          ...            Ljk-)       R... 0]~1
                                                         1   ,/




              ci~
               ~
                          Scott Russel •~
                          Tina Troy



                          Tina Troy
                          Long story!! Loi i dont have
                          ti me to write a book.
                                         L.J,. 0
                                            .J~!-,




                          Scott Russel e,
                          Tina Troy give the main
                          reasons then
                          ..•    J
                                     .
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19    PageID.136   Page 24 of 33




                          Tina Troy
                          No, sadly, u are.
                          I am a proud aunt that is
                          involved in her life.
                                                                         · 1,
                                           \:""\op},,'
                                           ft,.,_ ·:J



                          Ami Renee ~
                          She goes to school 5 days a
                          week. Don't believe everything
                          you read ... Tina, they think
                          they know better than the
                          people who are actually in the
                          child's life. You won't win with
                          them and it isn't worth it the
                          energy..... :»-:)I;
                                                                         .,
                                                                           l
                                           R.epJy


                          Judy Smith

              •           Why not just keep the hired
                          help who has a very bad
                          past,away from the child? I
                          hope that there is an adult
                          supervising any child who is
                          around that man.
                                                                          •I
                                                                           i
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19            PageID.137    Page 25 of 33




                           Ami Renee

              •   .
                      y'
                           You can look his real name up
                           here, if you want to see what
                           kind of dude it is.
                           http:// wvvw.stclaircounty.org
                           / DCS/search.aspx
                                                                                        ·..._
                                                  STCLAIRCOUNTY.ORG

                                                  St. Clair County,
                                                  Michigan
                           ,,.,'·
                           ~-J.




                           Lori Anthony
                           Ami Renee , thank youl                             ·1




                           Scott Russel '~
                           Who's the Mother he's fighting
                           with?
                                                                                   •i

                                                   ReoJvJ   ,,




                           Tina Troy
                           Shes my niece. 0                      0·1
                           2   l 1· -~
                               •       n e-}-I"l j ·
                                    _, ·1 J   ~    {~
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.138   Page 26 of 33




                           Jessica Hahn
                           You are grossly
                           misinformed ....
                           ,~.L   LH<e     HepJy


                           Tina Troy
                           No, sadly, u are.
                           I am a proud aunt that is
                           involved in her life.
                                                                     01

                           Ami Renee ~
                           She goes to school 5 days a
                           week. Don't believe everything
                           you read ... Tina, they think
                           they know better than the
                           people who are actually in the
                           child's life. You won't win with
                           them and it isn't worth it the
                           energy..... ~~t '
                                                                       'j
                                  L1ke     ReLJ]V
                                              J   -·




                           Judy Smith
                           Why not just keep the hired
                           help who has a very bad
                           past,away from the child? I
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19           PageID.139   Page 27 of 33




                    Tina                                                     • <D
                                  , • ' I --,
                                  t··  .   I !·-. I hC    J
                                  ,) •          •   I    I.•J




           U need to get your facts
           straight before u wrongly
           accuse me of interacting with
           Larry. He was talking about
           his sister in law, Tina
           Whitcomb, not me. I have
           never met or have spoken to
           Larry.

           I suggest u remove my pie
           and the posts about me off of
           facebook.
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19    PageID.140   Page 28 of 33




                        ., - ,.~
                         . . •....~
                       1·•f1•    '
                                                 J   e~ I~/

                       Tina Troy
                       Kevin, prior to the judgment, u
                       had supervised visits. How
                       long did that go on?
                                            )



                                            de


                       Keith Wesley ·111.,
                       Again Tina, nothing you've
                       posted has been accurate or
                       true. Documents have proven
                       your dishonesty. Kevin will be
                       getting custody back real
                       soon. Stay tuned.                  1
                       •    I 4. ' f . •.
                       , ,· . I j ; l !
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19    PageID.141   Page 29 of 33




      Replies to Scott's comment on your post                                r




                  Scott Russel @
                  Why the accusation and the block?
                                                                      1
                         L1ke           Reply


                           Tina Troy
                                                                             \..

                           Hes mad at me because I
                           called him out about the truth.
                           .'
                           · ..' j ;
                                         .1
                                        LL<e    RepJy


                           Scott Russel ~
                           What's the truth?
                           t,._   I •
                           .:.,. J _:           Reply


                           Tina Troy
                           Hes posting lies about his ex
                           and their daughter that he
                           hasnt had custody of in
                           almost 2 years.
                           ,,., l.
                           ··:j -       L·L<e
                                           1
                                                .Reply


                           Scott Russel
                           Why did he lose custody?
                            . ,- ''     Uke     Reply
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                           PageID.142    Page 30 of 33




                        ~ Chats

                   Q. Search



                   +
        \ :.            <
               •   ·,   '   !   •   1_'                 Kyle           Stacey        St eph

                                                                                                  ..r-
                                                  New Message Requests
                   0                              From Tina Troy

                                                               •
                                (tJ              Like                      CJ Comment
        ••• 1

                                     Tina Troy
                                     This is fake!             0   ~   2

                                     .- -·l
                                          I\ .     l ik~

                                                  Jessica Hahn Tina Troy nice try...

                                     •            Curtis Castle Jr. replied
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19                                                   PageID.143   Page 31 of 33




                                                                                                                      oeo
               Keith Wesley shared a post to the
               group: LIFE IN PO HO.
               Tue at 8:7 2 A i\/l               O
                                                          ~

     Tina, Tina, Tina. ~·~/~

     https://www.facebook.com/groups
     /2845344492357419/permalink
     /2954440398114494/

                 Justice For O                                                              Justice for
                 O
                  lfJ~
                    - ~
                       Ach .-.
                           l ; ,'"'\
                         JJ ~JJJ
                                       0   --!Ll•::i
                                                 ..._,.
                                                          c,..,.~
                                                              j.._
                                                                     8·,, ~ A ,\ /]
                                                                      1 ... \,1..._J   ,1
                                                                                            0   .?y ,



        O     's maternal aunt apparently doesn't
        understand how a PPO is supposed to
        work.

        This all seems like just a game to her.

        We are looking forward to addressing this
        nonsense in court.

        It'll be interesting to see who actually goes
        to jail over this.



            ~ Chats                                                                                        •    ••
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.144   Page 32 of 33
Case 4:19-cv-11905-MFL-APP ECF No. 1-8 filed 06/26/19   PageID.145   Page 33 of 33
